 ROCKET MESSENGER SERVICE OF SAN FRANCISCOOlympicDeliveryService,Inc.,d/b/aRocketMessenger Service of San FranciscoandRetailDeliveryDrivers,DriverSalesmen& HelpersLocal278,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpers of America,Petitioner.Case 20-RC-8843October 28, 1969DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND JENKINSUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearingwas held at San Francisco, California,before Hearing Officer Philip Mounger. Pursuant toSection 102.67(h) of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,theRegionalDirector transferred the case to theBoard for decisionThereafter only the Petitionerfiled a briefPursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.They are herebyaffirmed.Upon the entire record in this case, including thePetitioner's brief, the Board finds-1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3A question affecting commerce existsconcerningthe representation of employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The Petitioner seeks to represent a unit oftruckdrivers,excluding,interalia,bicyclemessengers.The Employer contends that bicyclemessengersshould be included in the unitThe Employerisengagedinprovidingmail,messenger,anddeliveryservicesintheSanFrancisco, California, area by means of truck andbicyclemessengersWhile all messengers are directed by the same417dispatchers and work out of the same office, thetruckdrivers are paid substantially more per hourthan the bicycle messengers,they handle the entireSan Francisco area,especially the airport, whereasbicyclemessengers operate only in the downtownarea, they comprise a more stable work force thanthe bicycle messengers;they are required to possessa driver's license and should be, and usually are,over 25 yearsofage for automobileliabilityinsurancepurposes(thebicyclemessengers canbegin at the age of 16)Moreover,intheSanFrancisco area the practice among other deliveryservicesapparentlyisfortruckdriverstoberepresentedapartfrom bicyclemessengers.TheEmployer also stipulated that at its Los Angeleslocationithashadfor10yearsacollective-bargaining contract with a Teamsters localforaunitof truckdrivers from which bicyclemessengers have been excludedAs the Board said inSt John's Associates, Inc ,166 NLRB No 30, enfd.392 F 2d 182 (C.A. 2).We have traditionally established truckdrivers asa separate appropriate unit in the absence of abargaininghistorywhereaunionseekstorepresent them separately and where no otherlabor organization seeks to represent them in aunit of larger scope 2'BallennnePacking Co. Inc,132 NLRB 923Therefore,wefindthefollowingemployeesconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All truckdrivers employed by the Employer at itsSanFrancisco,California, location, excludingbicycledrivers,dispatchers,officeclericalemployees, guards and supervisors as defined inthe Act[Direction of Election' omitted from publication ]' In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election shall have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc.156 NLRB1236,N LR B v Wyman-Gordon Company,394 U S 759 Accordingly, it is hereby directed that an election eligibilitylist,containing the names and addresses of all the eligible voters,must befiled by the Employer with the Regional Director for Region 20 within 7days of the date of this Decision and Direction of Election The RegionalDirector shallmake the list available to all parties to the electionNoextension of time to file this list shall be granted by the Regional Directorexcept in extraordinary circumstancesFailure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filed179NLRB No. 62